Exhibit 10.1

                                                      AMENDMENT OF
SOLICITATION/MODIFICATION OF CONTRACT
    1. CONTRACT ID CODE
  N/A     Page 1 of 10                                   2.
AMENDMENT/MODIFICATION NO.     3. EFFECTIVE DATE     4. REQUISITION/PURCHASE
REQ. NO     5. PROJECT NO. (If applicable)     0007     See Block 16C     OS8873
    N/A                                   6. ISSUED BY CODE     N/A     7.
ADMINISTERED BY (IF OTHER THAN ITEM 6) CODE     N/A     U.S. DEPT OF HEALTH &
HUMAN SERVICES         See Block 6        
OS\ASPR\BARDA
                           
330 INDEPENDENCE AVE SW, ROOM G640
                           
WASHINGTON, D.C. 20201
                                                 
 
                            8. NAME AND ADDRESS OF CONTRACTOR (No., Street,
County, State and ZIP Code)   o   9A. AMENDMENT OF SOLICITATION NO.     Human
Genome Sciences, Inc.                     14200 Shady Grove Road            
Rockville, Maryland 20850-7464       9B. DATED (SEE ITEM 11)    
 
                            TEL. 301/309.8504   x   10A. MODIFICATION OF
CONTRACT/ORDER NO.     DUNS: 797057437       HHSO100200500006C     TIN:
223178468                                          
 
                            CODE: N/A     FACILITY CODE: N/A       10B. DATED
(SEE ITEM 13) 9/23/2005    
 
                                                  11. THIS ITEM ONLY APPLIES TO
AMENDMENTS OF SOLICITATIONS
                       

o   The above numbered solicitation is amended as set forth in item 14. The hour
and date specified for receipt of Offerso is extended,o is not extended.

Offers must acknowledge receipt of this amendment prior to the hour and date
specified in the solicitation or as amended by one of the following methods:
(a) By completing Items 8 and 15, and returning            copies of the
amendment; (b) By acknowledging receipt of this amendment on each copy of
the offer submitted; or (c) By separate letter or telegram which includes a
reference to the solicitation and amendment numbers. FAILURE OF YOUR
ACKNOWLEDGEMENT TO BE RECEIVED AT THE PLACE DESIGNATED FOR THE RECEIPT OF OFFERS
PRIOR TO THE HOUR AND DATE SPECIFIED MAY RESULT IN REJECTION OF YOUR OFFER. If
by virtue of this amendment, you desire to change an offer already submitted,
such change may be made by telegram or letter, provided each telegram or letter
makes reference to the solicitation and this amendment, and is received prior to
the opening hour and date specified.
12. ACCOUNTING AND APPROPRIATION DATA (If Required)
Appropriation: 75-70-0513-0714-001; Fiscal Year: 2009; CAN: 1993419; Object
Class: 26201; Amount +$151,847,100.00
 
13. THIS ITEM APPLIES ONLY TO MODIFICATIONS OF CONTRACT/ORDERS.
IT MODIFIES THE CONTRACT/ORDER NO. AS DESCRIBED IN ITEM 14.
 

o   A. THIS CHANGE ORDER IS ISSUED PURSUANT TO: (Specify Authority) THE CHANGES
SET FORTH IN ITEM 14 ARE MADE IN THE CONTRACT ORDER NO. IN ITEM 10A.       o  
B. THE ABOVE NUMBERED CONTRACT/ORDER IS MODIFIED TO REFLECT THE ADMINISTRATIVE
CHANGES (such as changes in paying office, appropriation date, etc.) SET FORTH
IN ITEM 14, PURSUANT TO THE AUTHORITY OF FAR 43.103(b).       x   C. THIS
SUPPLEMENTAL AGREEMENT IS ENTERED INTO PURSUANT TO AUTHORITY OF: Bilateral
Modification at the Mutual Agreement of the Parties.       o   D. OTHER (Specify
type of modification and authority)      

E. IMPORTANT: Contractor     o      is NOT x       is required to sign this
document and return 1 copies to the issuing office.
 
14. DESCRIPTION OF AMENDMENT/MODIFICATION (Organized by UCF section headings,
including solicitation/contract subject matter where feasible.)
The purpose of this modification is to order additional doses of Raxibacumab
(ABthraxTM) and to add conditions to the Contract.
Total contract value increases by $151,847,100 from $176,211,724 to
$328,058,824.
Total funding allotted to the contract increases by $151,847,100 from
$176,211,724 to $328,058,824.
Contract expiration date changes by 831 days from 22 September 2010 to 31
December 2012.
[Description continues on the next page; remainder of this page intentionally
left blank.]
Except as provided herein, all terms and conditions of the document referenced
in Item 9A or 10A, as heretofore changed, remains unchanged and in full force
and effect.
 

                                               15A. NAME AND TITLE OF SIGNER    
        16A. NAME AND TITLE OF CONTRACTING OFFICER
 
                                             James H. Davis – Exec VP          
  [ * * * ]
 
                                         
   15B. CONTRACTOR/OFFEROR
    15C. DATE SIGNED     16B. UNITED STATES OF AMERICA     16C. DATE SIGNED
 
                                         
   BY
  /s/ James H. Davis
    17 Jul 09
    BY   /s/ [ * * * ]     17 Jul 09

 
                                 
 
  (Signature of person authorized to sign)
                    (Signature of Contracting Officer)
       
 
                                         

     
NSN 7540-01-152-8070
  STANDARD FORM 30 (REV. 10-83)
Previous Edition Unusable
  Prescribed by GSA FAR (48 CFR) 53.243

 

[ * * * ]    INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.





--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 2 of 10 HHSO100200500006C     Modification
0007    

[CONTINUATION OF BLOCK 14 OF SF 30]
     This Modification No. 0007 to Contract No. HHSO100200500006C (this
“Modification”), entered into and made effective as of the date imprinted in
Block 16C of the Standard Form 30, is by and between the UNITED STATES OF
AMERICA, represented by the Department of Health and Human Services, Biomedical
Advanced Research and Development Authority (the “Government” or “USG”), and
HUMAN GENOME SCIENCES, INC., a Delaware company, with a principal place of
business located at 14200 Shady Grove Road, Rockville, Maryland 20850 (“HGS” or
the “Contractor”) (USG and HGS hereinafter each being referred to as a “Party,”
and collectively being referred to as the “Parties”), who jointly agree to be
bound by the terms and conditions hereof,
     WITNESSETH THAT,
     WHEREAS, HGS is a biopharmaceutical company that produces Raxibacumab
(ABthrax™), which is a human monoclonal antibody that specifically targets and
blocks Bacillus anthracis protective antigen; and
     WHEREAS, USG desires to purchase and stockpile therapeutic products to
treat persons with inhalational anthrax disease; and
     WHEREAS, USG desires to maintain manufacturing facilities for anthrax
therapeutic products in compliance with current Good Manufacturing Practices;
and
     WHEREAS, USG and HGS are Parties to an existing contract, which contract is
identified in Block 10 of the Standard Form 30 (the “Contract”), originally
awarded on 23 September 2005 for the purposes of supplying the Strategic
National Stockpile (“SNS”) with a therapeutic product to treat inhalational
anthrax disease; and
     WHEREAS, HGS delivered 20,001 doses of Raxibacumab (ABthrax™) to the SNS
between 29 January 2009 and 5 May 2009 in satisfaction of the quantity
theretofore ordered under Contract Line Item Number (CLIN) 0003A; and
     WHEREAS, HGS submitted a Biologics License Application on 13 May 2009 to
the Center for Drug Evaluation and Research in the Food and Drug Administration
for the purposes of requesting permission to introduce Raxibacumab (ABthrax™)
into interstate commerce; and
     WHEREAS, USG and HGS wish to modify the Contract to require HGS to furnish
additional doses of Raxibacumab (ABthrax™) under such conditions as are more
specifically hereinafter set forth.
     NOW, THEREFORE, in consideration of the mutual promises and other good and
valuable consideration contained herein, the receipt and sufficiency of which is
hereby acknowledged, each Party, intending to be legally bound, hereby agrees as
follows:
     1. Contract section B.6 entitled Contract Line Item Numbers (CLINs) is
changed by adding the following to the end of the table:
     Definitions: “CLIN” shall mean Contract Line Item Number; “Qty” shall mean
Quantity; “U/I” shall mean Unit of Issue; “NTE” shall mean Not-to-Exceed; “NSP”
shall mean Not Separately Priced.

                                      Unit   Extended CLIN   Item Description  
Qty   U/I   Price   Value
0009
  Raxibacumab (ABthrax™)   15,000   Doses   [ * * * ]   [ * * * ]
 
  This is a firm-fixed price line item.                  
0010
  Raxibacumab (ABthrax™)   15,000   Doses   [ * * * ]   [ * * * ]
 
  This is a firm-fixed price line item                  
0011
  Raxibacumab (ABthrax™)   15,000   Doses   [ * * * ]   [ * * * ]
 
  This is a firm-fixed price line item.                

 

[ * * * ]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
2 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 3 of 10 HHSO100200500006C     Modification
0007    

                                      Unit   Extended CLIN   Item Description  
Qty   U/I   Price   Value
0012
  Re-labeling of Raxibacumab (ABthrax™)   NTE   Doses   [ * * * ]   [ * * * ]
 
  stored in SNS from investigative material   45,000            
 
  to FDA-licensed product.                  
0013
  FDA-licensure of Raxibacumab (ABthrax™)   15,000   Doses   [ * * * ]   [ * * *
]
 
  This is a firm-fixed price line item.                  
0014
  FDA-licensure of Raxibacumab (ABthrax™)   15,000   Doses   [ * * * ]   [ * * *
]
 
  This is a firm-fixed price line item.                  
0015
  FDA-licensure of Raxibacumab (ABthrax™)   15,000   Doses   [ * * * ]   [ * * *
]
 
  This is a firm-fixed price line item.                

[End of Paragraph 1]
     2. Contract part I entitled The Schedule is changed by adding the following
conditions to the stated sections:
B.8.1. Regulatory Fees. The contract price is inclusive of all regulatory fees,
including, but not limited to, the BLA Submission User Fee costs associated with
the Prescription Drug User Fee Act (PDUFA) for submittal of a BLA to FDA.
B.8.2. People in Plant. The USG may place, for a duration of its choosing, one
or two persons in the Contractor’s facility (including the facilities of the
current fill/finish subcontractor (the “Fill/Finish Subcontractor”), if
permitted by Contractor’s agreement with such subcontractor) during
manufacturing of the Products (as defined below) with a five (5) business day
advance notice to Contractor. The People in Plant will observe, verify, and
survey Contractor’s performance, environment and adherence to the Scope of Work
and applicable regulations under this contract. Contractor shall use its best
efforts to include the terms and conditions of this clause in the fill/finish
subcontract, so that these terms and conditions will be binding upon such
subcontractor; provided that “best efforts” as used hereunder does not require
Contractor to engage a replacement fill/finish subcontractor if the Fill/Finish
Subcontractor refuses to incorporate such terms and conditions in its contract
with Contractor.
B.8.3. Site Visits, Audits, & Collection of Samples.
     B.8.3.1. At the sole discretion of the USG, and independent of testing
conducted by Contractor, the USG (or contractor(s) retained by USG) may conduct
site visits, audits, and sample collections of any material, intermediates,
work-in-process material, bulk drug substance or Products at the facilities of
Contractor or the Fill/Finish Subcontractor (if permitted by Contractor’s
agreements with such subcontractor) or in the Strategic National Stockpile
(“SNS”); provided that USG provides a five (5) business day advance written
notice; provided further that any requirement for notice shall not apply in the
event of an emergency as determined by the USG. Contractor shall furnish all
information, facilitation, and assistance necessary to allow for safe and
convenient site visits, audits, and sample collections. Contractor shall, at its
sole expense, take all corrective action in a timely manner necessary to
develop, modify, and maintain its systems, plans and procedures in accordance
with the USG’s requirements. Contractor shall use its best efforts to include
the terms and conditions of this clause in the fill/finish subcontract, so that
these terms and conditions will be binding upon such subcontractor; provided
that “best efforts” as used hereunder does not require Contractor to engage a
replacement fill/finish subcontractor if the Fill/Finish Subcontractor refuses
to incorporate such terms and conditions in its contract with Contractor.
     B.8.3.2. Site visits, audits, and sample collections may include, but are
not limited to, the following areas: shipping, security, regulatory, quality,
GMP/GLP/GCP compliance, facilities, storage, records, testing, and manufacture.
B.8.4. Timely Manufacture. In the event of a termination for convenience or
Change, no claim for reimbursement by Contractor will be allowed for any
manufacture or procurement in advance of Contractor’s normal flow time unless
there has been prior written consent by the Contracting Officer.
B.8.5. Product Replacement. Product accepted by the USG, but that later falls
into any of the following three categories, shall be replaced by Contractor at
no cost to the USG.
 

[ * * * ]   INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
3 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 4 of 10 HHSO100200500006C     Modification
0007    

     (a) Product does not meet any specified label claims, fails release
testing, or does not meet at a minimum a twenty-four (24) month expiry period.
     (b) Product is deemed to be recalled for any reason, as outlined in Product
Recalls, Including Removals and Corrections published by U.S. Department of
Health and Human Services, Food and Drug Administration, Office of Regulatory
Affairs; or based upon Chapter 7 of the Regulatory Procedures Manual of
March 2007.
     (c) Product is different from the final FDA-approved or licensed product.
B.8.6. Access to Documentation. The USG shall have physical and electronic
access, upon request, to all documentation and data generated during this
contract, including but not limited to: all Contractor efforts; communications
and correspondence with regulatory agencies and bodies to include all audit
observations, inspection reports, and all Contractor’s commitments and
responses. At the request of the USG, the Contractor shall provide all
information of this nature generated under previous USG-funded efforts.
C.6. Storage and cGMP Stability Programs. Contractor shall store the products
listed in paragraphs (a), (b), and (c) below (the “Products”) in a U.S. facility
and, in consultation with FDA and CDC, establish, perform, and maintain separate
stability programs for each of the Products for a minimum of sixty (60) months
beginning on the date of lot release pursuant to FDA cGMP storage and stability
guidelines and requirements. Contractor stability programs shall be designed and
implemented to maximize the quality and useful life of the Products.
     (a) Bulk Drug Substance (“BDS”)
     (b) Final Drug Product (“FDP”)
     (c) FDA-licensed Product
C.7. Labeling.
          C.7.1. Contractor shall develop a labeling strategy in consultation
with FDA and CDC that transitions FDP labels from IND to licensed product. The
labeling strategy shall be submitted to FDA/CDER for its complete review and
concurrence.
          C.7.2. For additional information on labeling, Contractor should
consult the interim final rule “Exceptions or Alternatives to labeling
Requirements for Products held by the Strategic National Stockpile,” which
document was published in the Federal register as Docket No. 2006N-0466 on
December 28, 2007, available at
http://edocket.access.gpo.gov/2007/pdf/e7-25165.pdf. Contractor understands that
an interim rule is open to public comment and future modification by the USG.
C.8. Government Contractors. To the extent required for performance of the
contract, the Contractor shall fully cooperate with other USG contractors in the
execution of this contract as directed by the Contracting Officer, excluding
other contractors that manufacture an anthrax antitoxin, provided the USG takes
all reasonable steps to protect confidential and proprietary information in
accordance with all applicable laws and regulations. USG anticipates that
Contractor may receive information and/or material that are confidential and
proprietary to private entities directly from those private entities in order to
fulfill the requirements in this contract. As the Contracting Officer deems
necessary, the Contracting Officer may direct Contractor to promptly negotiate
appropriate agreements with the private entities governing the use of such
information and material in accordance with this contract, other applicable
agreements, and applicable law; provided that Contractor is not required to
enter into such agreements if such private entities refuse to do so. Any such
agreements must be submitted to the Contracting Officer for review prior to
their execution.
D.2. Packaging of Product. Contractor shall package any Product for delivery
under this Contract in accordance with FDA-approved labeling and packaging for
the Product. Packaging shall be designed to promote, maximize, and maintain
product quality during long-term temperature-controlled storage at the SNS.

      Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.  
Page 4 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 5 of 10 HHSO100200500006C     Modification
0007    

F.4. Batch Records. Contractor shall provide all batch records for the FDP lots
manufactured under this contract to the Contracting Officer upon demand.
F.5. Product Transport and Delivery.
     F.5.1. BARDA must approve all plans and standard operating procedures
related to the transport, delivery and acceptance of Product prior to delivery
of FDP to the SNS. Such plans and procedures include, but are not limited to:
qualification and validation plans for temperature-controlled packaging of
Product to ensure it meets the acceptance criteria before delivery to the SNS;
qualification of vehicles and shipping procedures, instructions, choice of
temperature recording methods and procedures for handling deviations and
excursions.
     F.5.2. Contractor shall, at its sole expense, take all corrective action
necessary to develop, modify, and maintain its product transport and delivery
plans and procedures in accordance with the USG’s requirements.
F.6. Interactions with Regulatory Agencies. The obligations set forth in this
paragraph shall apply with respect to interactions with regulatory agencies.
     (a) The Contractor shall prepare and submit initial draft minutes and final
accepted minutes of all informal and formal meetings with U.S. regulatory
agencies, to include FDA, to BARDA.
     (b) The Contractor shall forward the dates and times of all scheduled
meetings with U.S. regulatory agencies, to include FDA, to BARDA and make
arrangements for appropriate BARDA staff to attend such U.S. regulatory agencies
meetings in person and via teleconference.
     (c) The Contractor shall provide BARDA the opportunity to review and
comment upon any documents to be submitted to U.S. regulatory agencies with the
exception of documents that are administrative in nature. The Contractor shall
provide BARDA with three (3) business days, or such shorter period as may be
practicable in time-sensitive situations, to review and provide comments to the
Contractor prior to its submittal to U.S. regulatory agencies.
     (d) The Contractor shall furnish all findings of U.S. regulatory agencies
inspections, including FDA form 482 and 483 inspection notice and observations
and Establishment Inspection Reports (EIR) pertinent to the contract, to BARDA
within forty-eight (48) hours of receipt.
     (e) The Contractor shall notify the USG of all site visits/audits by U.S.
regulatory agencies, including FDA, within twenty-four (24) hours of agency
personnel’s arrival.
     (f) The Contractor shall forward the dates and times of all unscheduled
meetings with U.S. regulatory agencies, including FDA, within twenty-four
(24) hours of such meetings.
F.7. Inventory Reports. The Contractor shall provide the USG with monthly
inventory reports of all BDS and FDP in storage. Inventories reported shall be
current as of the last working day of the month, and submitted within fifteen
(15) days following the end of said month, unless otherwise directed by the
Contracting Officer. The report shall provide the following information for each
lot:
     (a) Lot Number
     (b) Anticipated, or actual FDA-approved, Expiration Date, as applicable
     (c) Number of Doses
F.8. Timely Delivery of FDP. Contractor shall only deliver FDP that was
filled/finished and packaged no longer than six (6) months prior to said
delivery.
F.9. Shipping Temperature Monitoring Devices. Contractor shall furnish and
utilize temperature monitoring devices in all shipments of FDP to the SNS.
Contractor must only furnish and utilize temperature monitoring devices that are
compatible with the temperature monitoring hardware and software at any SNS
location. Contractor understands and agrees

      Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.  
Page 5 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 6 of 10 HHSO100200500006C     Modification
0007    

that each SNS location may use different temperature monitoring hardware and
software. Contractor further understands and agrees that the SNS may change the
temperature monitoring hardware and software at anytime without notice to
Contractor.
F.10. Timely Delivery. Unless advance shipment has been authorized in writing by
the Contracting Officer, the USG may store at Contractor’s expense, or return,
shipping charges collect, all Products received in advance of the scheduled
delivery date.
F.11. Dates for FDP Delivery. Contractor shall deliver FDP according to the
schedule and limitations set forth in the table below; provided that Contractor
may deliver a variation in Quantity of Doses of plus or minus (+/-) 20% of the
stated Quantity of Doses on each Delivery Date; provided further that no more
than 15,000 doses shall be delivered and invoiced under each CLIN. Except as
otherwise authorized by this Contract, in no event shall more than 45,000 doses
be delivered and invoiced under this Contract. The number of deliveries to the
SNS shall not exceed three (3) per calendar quarter; provided that deliveries
shall not occur more frequently than once every thirty (30) days, unless
otherwise approved by the Contract Officer in writing. Notwithstanding the
foregoing and the table below, any shipments and dose quantities must be
approved and authorized by the Contracting Officer in writing prior to delivery
to the SNS.

                      CLIN     Quantity of Doses     Delivery Date     0009    
                  [ * * * ]     [ * * * ]           [ * * * ]     [ * * * ]    
      [ * * * ]     [ * * * ]           [ * * * ]     [ * * * ]     CLIN    
Number of Doses     Delivery Date     0010                       [ * * * ]     [
* * * ]           [ * * * ]     [ * * * ]           [ * * * ]     [ * * * ]    
      [ * * * ]     [ * * * ]     CLIN     Number of Doses     Delivery Date    
0011                       [ * * * ]     [ * * * ]           [ * * * ]     [ * *
* ]           [ * * * ]     [ * * * ]           [ * * * ]     [ * * * ]        
  [ * * * ]     [ * * * ]    

F.12. Notice of Difficulties. Separately and in addition to any other
requirement for notice or report, if Contractor becomes aware of difficulty in
performing the work under this contract, Contractor shall timely notify USG, in
writing, giving pertinent details. This notification will not change the
delivery schedule set forth above.
F.13. Time of the Essence. Contractor’s timely performance is a critical element
of this Contract. Time is of the essence in the performance of all obligations
under this Contract.
G.10. Contract Communications and Correspondence.
             (a) Contractor shall identify all correspondence, reports, and
other data pertinent to this contract by imprinting thereon the contract number
from Page 1 of this contract.
             (b) Any notice required or otherwise given pursuant to this
Contract shall be in writing.
             (c) Any notice to the USG shall be addressed to the Contracting
Officer; any notice to the Contractor shall be to the addressee indicated on the
execution page of this Contract.
 

[ * * * ] INDICATES MATERIAL THAT HAS BEEN OMITTED AND FOR WHICH CONFIDENTIAL
TREATMENT HAS BEEN REQUESTED. ALL SUCH OMITTED MATERIAL HAS BEEN FILED WITH THE
SECURITIES AND EXCHANGE COMMISSION PURSUANT TO RULE 24b-2 UNDER THE SECURITIES
EXCHANGE ACT OF 1934, AS AMENDED.

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
6 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 7 of 10 HHSO100200500006C     Modification
0007    

H.26. Miscellaneous.
     (a) Any and all provisions, promises and warranties contained herein which
by their terms, nature or effect are required or intended to be observed, kept
or performed after termination or expiration of this contract will survive the
termination or expiration of this Agreement, as the case may be, and remain
binding upon and for the benefit of the Parties hereto.
     (b) This contract contains the complete, entire, exclusive, and final
understanding of the Parties with respect to the subject matter hereof and
supersedes all prior negotiations, representations or contracts, either written
or oral, regarding this subject matter. No promise, warranty or agreement has
been made by either Party that is not set forth herein. No subsequent
modification to this contract shall be binding unless in writing and signed by
the Parties hereto.
     (c) This contract may be executed and delivered by any means and in any
number of counterparts, each of which shall be an original as against either
Party whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.
     (d) Each clause, paragraph and subparagraph of this contract is severable.
If any provision of this contract is determined to be illegal or unenforceable,
then this contract will remain in effect and such provision will be enforced to
the maximum extent possible with all other provisions remaining fully effective
and enforceable, unless such reduced enforceability or omission of such
provision would frustrate the intent of the Parties, in which case this contract
will immediately terminate.
     (e) Any failure, forbearance or delay in insisting upon or enforcing any
provisions of this contract or applicable law, or in exercising a party’s
rights, remedies, powers, or privileges under this contract, shall neither
excuse the other party from performance of any obligations under this contract
or law, nor be construed as a waiver or relinquishment of any of the
requirements of such provisions, rights or remedies of the enforcing party under
the contract or law; rather the same shall remain in full force and effect and
neither party shall thereafter be precluded from or impaired in any further
enforcement of any provision under this contract or law. Each party’s rights and
remedies under this contract shall not be exclusive, but rather shall be in
addition to any other rights and remedies provided by law, this contract, or in
equity.
     (f) The captions to the several Articles, Paragraphs, and sub-Sections of
this contract are not a part of this contract, but are merely for convenience to
assist in locating and reading the several Articles, Paragraphs, and
sub-Sections of this contract.
H.27. Government Approvals. Contractor agrees that any and all USG reviews or
approvals of Contractor’s technical specifications, quality specifications,
methodologies, drawings, plans, procedures, validations, protocols, regulatory
agency submissions, and reports shall not relieve Contractor from Contractor’s
obligations to comply with and perform all of the requirements of this contract.
H.28. Cooperation with Government Contractors.
     (a) As directed by the USG, Contractor shall cooperate under this Contract
in a complementary, responsive and timely manner with other persons or entities
that may be retained by the USG; provided that Contractor will not be required
to cooperate or share information pursuant to this paragraph with other
contractors that manufacture an anthrax antitoxin and the USG has taken all
reasonable steps to protect the Contractor’s confidential information under
applicable law and regulation.
     (b) Other entities are not authorized to direct Contractor in any manner.
     (c) The USG’s contracts with other entities will contain a
confidentiality/non-disclosure clause that requires said contractors to protect
shared information and prohibits such contractors from using the information for
any purpose other than that for which the information was furnished.

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
7 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 8 of 10 HHSO100200500006C     Modification
0007    

     (d) Neither the Contractor nor its subcontractors shall be required in the
satisfaction of the requirements of this paragraph to perform any effort or
supply any documentation not otherwise required by this contract or subcontract.
     (e) The Contractor agrees to include this clause in its contract with the
Fill/Finish Subcontractor; provided that Contractor is not required to include
such clause if the Fill/Finish Subcontractor refuses to do so. This agreement
neither relieves the Contractor of responsibility to manage subcontracts
effectively and efficiently, nor is it intended to establish privity of
contracts between the USG or other entities and such subcontractors.
H.29. Release of Contractor Confidential Information.
     (a) The Department of Health and Human Services (“HHS”) may find it
necessary to release information submitted by the Contractor pursuant to the
provisions of this contract, to individuals not employed by HHS with whom HHS
has entered into confidentiality/non-disclosure agreements. Information that is
ordinarily entitled to confidential treatment under applicable law may be
included in the information released to these individuals. Accordingly, by
signature on this contract or other contracts, Contractor hereby consents to a
limited release of its confidential information (“CI”) provided that such
information is not released to other companies that manufacture an anthrax
antitoxin.
     (b) Possible circumstances where HHS may release the Contractor’s CI to
entities that are under confidentiality/non-disclosure agreements with HHS
include, but are not limited to, the following:
          (1) To HHS support service contractors tasked with assisting HHS in
the administration, evaluation, audit, or handling and processing information
and documents in the award, administration, or termination of HHS contracts.
          (2) To entities such as the Government Accountability Office, boards
of contract appeals, and courts of competent jurisdiction in the resolution of
solicitation or contract protests and disputes.
          (3) To HHS contractor employees engaged in information systems
analysis, development, operation, and maintenance, including performing data
processing and management functions for HHS.
          (4) Pursuant to a court order or court-supervised agreement.
     (c) HHS recognizes an obligation to protect the Contractor from competitive
harm that may result from the release of CI to a competitor. Except where
otherwise provided by law, HHS will only permit the release of CI pursuant to a
confidentiality/non-disclosure agreement.
     (d) This clause does not authorize HHS to release the Contractor’s CI to
the public pursuant to a request filed under the Freedom of Information Act.
     (e) The Contractor agrees to include this clause, including this paragraph
(e), in all subcontracts at any tier awarded pursuant to this contract that
require the furnishing of confidential business information by the
subcontractor.
H.30. Conflict of Interest. The Contractor represents and warrants that, to the
best of the Contractor’s knowledge and belief, there are no relevant facts or
circumstances which could give rise to an organizational conflict of interest,
as defined in FAR Subpart 9.5, or that the Contractor has disclosed all such
relevant information. Prior to commencement of any work, the Contractor agrees
to notify the Contracting Officer promptly that, to the best of its knowledge
and belief, no actual or potential conflict of interest exists or to identity to
the Contracting Officer any actual or potential conflict of interest the firm
may have. In emergency situations, however, work may begin but notification
shall be made within five (5) working days. The Contractor agrees that if an
actual or potential organizational conflict of interest is identified during
performance, the Contractor shall promptly make a full disclosure in writing to
the Contracting Officer. This disclosure shall include a description of actions,
which the Contractor has taken or proposes to take, after consultation with the
Contracting Officer, to avoid, mitigate, or neutralize the actual or potential
conflict of interest. The Contractor shall continue performance until notified
by the Contracting Officer of any contrary action to be taken. Remedies include
termination of this contract for convenience, in whole or in part, if the
Contracting Officer deems such termination necessary to avoid an organizational
conflict of interest. If the Contractor was aware of a potential organizational
conflict of interest prior to award or

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
8 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 9 of 10 HHSO100200500006C     Modification
0007    

discovered an actual or potential conflict after award and did not disclose it
or misrepresented relevant information to the Contracting Officer, the
Government may terminate the contract for default, debar the Contractor from
Government contracting, or pursue such other remedies as may be permitted by law
or this contract.
H.31. Confidentiality of Information.
     (a) The USG has determined that this contract involves access to, and
creation, distribution, and use of, sensitive information, confidential
information, and other non-public information (“Protected Data/Materials”).
Non-public information is information, data, paperwork, records, electronic
media, material or similar items that is known, or reasonably should be known,
not to have been made available to the general public. USG agrees to mark all
Protected Data/Materials that are provided to Contractor. Contractor shall mark
all Protected Data/Materials created by Contractor. Examples of Protected
Data/Materials include, but are not limited to, information/data/materials/et
cetera that is:
          (1) routinely exempt from disclosure under 5 U.S.C. 552 or otherwise
protected from disclosure by statute, Executive order or regulation;
          (2) designated as non-public by any government agency;
          (3) has not actually been disseminated to the general public and is
not authorized to be made available to the public on request; or
          (4) not independently developed by Contractor without benefit of
Protected Data/Materials.
     (b) Contractor shall maintain confidentiality of Protected Data/Materials,
and shall not release, publicize, or make known such Protected Data/Materials in
any manner. Further, Contractor agrees to use such Protected Data/Materials only
under the following conditions:
          (1) Contractor shall
               (i) use Protected Data/Materials only for the purposes of
carrying out the work required by the contract;
               (ii) not disclose Protected Data/Materials to anyone other than
the Contracting Officer, his duly appointed project officer(s), or as otherwise
authorized under this contract; and
               (iii) return Protected Data/Materials whenever the
information/data/material is no longer required by the Contractor for
performance or upon completion of the contract, whichever is sooner; provided,
however, Contractor may retain one copy in its legal files for verification,
compliance and dispute resolution purposes.
          (2) Contractor shall obtain written confidentiality/non-disclosure
agreements to honor the limitations of this clause from each of the Contractor’s
employees who will have access to Protected Data/Materials before the employee
is allowed access.
          (3) Contractor agrees that these contract conditions concerning the
use and disclosure of such Protected Data/Materials are included for the benefit
of, and shall be enforceable by, the Government and any affected person,
business, or organization having a proprietary interest in the
information/data/material.
          (4) Contractor shall not use any Protected Data/Materials to compete
with any person, business, or organization having a proprietary interest in the
Protected Data/Materials.
          (5) The Contractor agrees to obtain the written consent of the
Contracting Officer prior to entering into any subcontract that will involve the
disclosure of Protected Data/Materials by the Contractor to the subcontractor.

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
9 of 10

 



--------------------------------------------------------------------------------



 



Human Genome Sciences, Inc.   Page 10 of 10 HHSO100200500006C     Modification
0007    

          (6) If Contractor, through an employee or otherwise, is subpoenaed to
testify or produce documents, or to disseminate any Protected Data/Materials to
comply with any law, rule, regulation, court ruling or similar order, which
could result in disclosure of such Protected Data/Materials, then the Contractor
must provide immediate advance notification to the contracting officer so that
the Government may authorize such disclosure, or have the opportunity to take
action to prevent such disclosure.
     (c) Contractor shall submit any request for waiver of this provision to the
Contracting Officer. Disclosure of any Protected Data/Materials, in whole or in
part, by Contractor shall only be made after receipt of signed, written approval
from the Contracting Officer. Whenever the Contractor is uncertain with regard
to the proper handling of Protected Data/Materials under the contract,
Contractor shall obtain a written determination from the Contracting Officer.
     (d) The Contractor agrees that this provision is a substantive and material
part of this contract and that any disclosure of Protected Data/Materials other
than as provided under this contract is in violation of this contract and maybe
a violation of applicable law. Remedies for noncompliance herewith include
default, or other contractual actions, as well as civil or criminal remedies
authorized by law.
     (e) The requirements of this clause shall survive the termination or
expiration of this contract and shall continue in perpetuity.
     (f) The Contractor agrees to include a clause substantially the same as
this clause in its contract with the Fill/Finish Subcontractor; provided that
Contractor is not required to include such clause if the Fill/Finish
Subcontractor refuses to do so.
[End of Paragraph 2]
     The Representations, Certifications and Other Statements of Contractor
submitted prior to the execution of this Modification are hereby incorporated
herein by reference with the same force and effect as if they were given in full
text. Contractor acknowledges that the USG will rely upon Contractor
certifications and representations contained in this clause and in any written
offer, proposal or quote, representation, or company profile that was made or
provided to the USG by Contractor and which served as the basis of the award of
this Modification to Contractor. Contractor acknowledges and agrees that any
representation, certification, and other statement contained in this clause is
now a substantive part of this Contract and each is a condition of this
Contract.
     This Modification, together with the Contract, contains the complete,
entire, exclusive, and final understanding of the Parties with respect to the
subject matter hereof and supersedes all prior negotiations, representations or
contracts, either written or oral, regarding this subject matter. No promise,
warranty or agreement has been made by either Party that is not set forth
herein. No subsequent modification to this contract shall be binding unless in
writing and signed by the Parties hereto.
     The Parties agree and acknowledge that the form of expression of each
condition of this Modification was the subject of negotiation and bargaining
between the Parties.
     This Modification may be executed and delivered by any means and in any
number of counterparts, each of which shall be an original as against either
Party whose signature appears thereon, but all of which taken together shall
constitute but one and the same instrument.
[END OF MODIFICATION 0007]

  Modification 0007     HHSO100200500006C     Human Genome Sciences, Inc.   Page
10 of 10

 